Citation Nr: 1541622	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  07-27 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUE

Entitlement to service connection for a prostate disability.  



REPRESENTATION

Appellant represented by:	Hutcheson B. Henderson, Attorney at Law



ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1969 to December 1971, including service in Vietnam.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran requested a hearing before a Decision Review Officer at the RO but then cancelled it in an October 2008 filing.  

This issue was previously before the Board in February 2012.  The Board remanded it for additional development, and it has been returned to the Board for further review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran has a prostate disability due to a disease or injury in service.


CONCLUSION OF LAW

The criteria for establishing service connection for a prostate disability have not been met.  38 U.S.C.A. §§  1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§  3.102, 3.159, 3.303, 3.304 (2015).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§  3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. §  5103(a); 38 C.F.R. §  3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by a letter sent to the Veteran in July 2006.  The claim was last adjudicated in June 2015.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, VA treatment records, private treatment records, and written statements of the Veteran.

In sum, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.

Relevant Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §  1110; 38 C.F.R. §  3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. §  3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. §  3.303(d).

In order to prevail on the issue of service connection there must be competent evidence of a current disability; competent evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Analysis

The Veteran claims that he currently has a prostate disability that is caused or aggravated by prostatitis during his active duty service.  It is undisputed that the Veteran received treatment for recurring prostatitis during his active duty service.  

The Veteran was afforded a VA examination in December 2012.  At the Veteran's request, the examiner did not examine his prostate.  The examiner concluded that the Veteran's current prostate symptoms were due to benign prostate hypertrophy and that this had no relation to his history of prostatitis.  

The Veteran was afforded a second VA examination in May 2015.  Again, at the Veteran's request, the examiner did not examine his prostate.  The Veteran reported his symptoms as voiding dysfunction and erectile dysfunction.  The examiner noted that the Veteran underwent transurethral resections of his prostate in 2010 and 2014.  The examiner noted  that the Veteran has not received treatment for prostatitis since 2003, well before the filing of the instant claim.  For this reason, the examiner considered the Veteran's prostatitis resolved.  The examiner ascribed the Veteran's prostate symptoms to benign prostate hypertrophy and opined that it was less likely than not that this was related to his history of prostatitis.  The examiner further opined that aging was the most likely cause of the Veteran's benign prostate hypertrophy.  In support of this conclusion, the examiner cited medical literature listing the risk factors for benign prostate hypertrophy, which include aging but do not include prostatitis.    

The record contains no evidence that the Veteran currently has prostatitis or has had it at any point since he filed the instant claim.  The only evidence in favor of the Veteran's claim of a nexus between his prostate disability and his past prostatitis consists of his own statements.  The Board notes that laypeople are competent to report on matters observed or within their personal knowledge.  See Layno, 6 Vet. App. at 470.  However, this claim turns on the medical matter of nexus to service, a matter within the province of trained medical professionals.  See Jones, 7 Vet. App. at 137-38.  Laypeople without the appropriate medical training and expertise are not competent to render a probative (i.e., persuasive) opinion on a medical matter.  See Jandreau, 492 F.3d at 1376-77.  Hence, the lay assertions in this regard have no probative value; laypeople are not competent to provide a medical nexus opinion regarding the cause or aggravating factors of prostate disabilities.  

In light of the evidence of record discussed above, the competent medical evidence weighs against a finding of a nexus between the Veteran's prostate disability and an in-service injury or event.  Because the preponderance of the evidence is against the claim, there is currently an insufficient basis to allow for a grant of service connection for a prostate disability.  Simply put, while the Veteran had some prostate pathology during service, it was not chronic in service and thereafter, and the current prostate pathology was not shown in service and is not related to the symptoms and findings reported in service.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for a prostate disability is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


